Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 1 of 14       PageID #: 113




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MAINE


BRIAN DUNNIGAN,

            Plaintiff,

      vs.                                           2:19-cv-00450-GZS

YORK COUNTY, WILLIAM KING, in his
official capacity, ERIC DAIGNEAULT,
DONOVAN CRAM, and MATTHEW
ROCCHIO,

            Defendants



                     ANSWER AND JURY DEMAND OF
                     DEFENDANT ERIC DAIGNEAULT

      NOW COMES Defendant, Eric Daigneault, by and through counsel, and

answers Plaintiff’s Complaint as follows:

                               INTRODUCTION

      1.    Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 1 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      2.    Defendant Daigneault admits that he used a taser on the Plaintiff

because it was needed. Defendant denies the remaining allegations contained in

Paragraph 2 of Plaintiff’s Complaint and demands strict proof thereof.

      3.    Defendant Daigneault is without sufficient information to admit or

deny the allegations concerning Plaintiff’s release or and whether the charges were

dismissed and therefore denies same and demands strict proof thereof. Defendant
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 2 of 14       PageID #: 114




Daigneault denies the remaining allegations including that he or anyone at the jail

violated Plaintiff’s constitutional rights at any time.

                                      PARTIES

      4.      Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 4 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      5.      Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 5 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      6.      Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 6 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      7.      Defendant Daigneault admits that he is employed by the York County

Sheriff’s Department as a corporal and that he was so employed on February 16,

2018. All remaining allegations contained in Paragraph 7 of Plaintiff’s Complaint

are denied.

      8.      Defendant Daigneault admits that Officer Cram was an employee in

February 2018.

      9.      Defendant Daigneault admits that Officer Rocchio was an employee

in February 2018.

                                 JURISDICTION

      10.     Paragraph 10 of Plaintiff’s Complaint seeks a conclusion of law to

which no answer is required of this Defendant. Defendant denies the allegations

                                           2
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 3 of 14       PageID #: 115




that he violated any statutory, Constitutional or other duty to the Plaintiff and

demands strict proof thereof. Defendant specifically denies the allegation that any

Defendant violated the cited statute.

                          GENERAL ALLEGATIONS

      11.    Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 11 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      12.    Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 11 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      13.    Defendant Daigneault admits the allegations contained in Paragraph

13 of Plaintiff’s Complaint.

      14.    Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of Plaintiff’s allegations in Paragraph 14 of the

Complaint that he is an insulin-dependent diabetic and therefore denies same and

demands strict proof thereof. Defendant further denies the remaining allegations

contained in this paragraph and demand strict proof thereof.

      15.    Defendant Daigneault denies the allegations contained in Paragraph

15 of Plaintiff’s Complaint and demands strict proof thereof.

      16.    Defendant Daigneault admits that after processing Plaintiff was

placed in a cell but denies the remaining allegations contained in Paragraph 16 of

Plaintiff’s Complaint and demands strict proof thereof.



                                        3
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 4 of 14       PageID #: 116




      17.   Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 17 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      18.   Defendant Daigneault denies the allegations contained in Paragraph

18 of Plaintiff’s Complaint and demands strict proof thereof.

      19.   Defendant Daigneault denies the allegations contained in Paragraph

19 of Plaintiff’s Complaint and demands strict proof thereof.

      20.   Defendant Daigneault admits that he prepared a taser and requested

other officers to assist as he appropriately used the taser. Defendant Daigneault

denies the allegations contained in Paragraph 20 of Plaintiff’s Complaint and

demands strict proof thereof.

      21.   Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 21 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      22.   Defendant Daigneault denies that this is a correct description of the

operation of the taser. All allegations in this paragraph are denied and Defendant

demands strict proof thereof.

      23.   Defendant Daigneault admits that the taser he used can be used in

drive-stun mode but denies that that is an accurate description of the process and

denies the remaining allegations in Paragraph 23 of Plaintiff’s Complaint.

      24.   Defendant Daigneault denies the allegations contained in Paragraph

24 of Plaintiff’s Complaint and demands strict proof thereof.



                                        4
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 5 of 14      PageID #: 117




      25.   Defendant Daigneault denies the allegations contained in Paragraph

25 of Plaintiff’s Complaint and demands strict proof thereof.

      26.   Defendant Daigneault denies the allegations contained in Paragraph

26 of Plaintiff’s Complaint and demands strict proof thereof.

      27.   Defendant Daigneault denies the allegations contained in Paragraph

27 of Plaintiff’s Complaint and demands strict proof thereof.

      28.   Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 28 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      29.   Defendant Daigneault denies the allegations contained in Paragraph

29 of Plaintiff’s Complaint and demands strict proof thereof.

      30.   Defendant Daigneault admits that Plaintiff was released from the jail

on February 17, 2018. This defendant is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 30 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      31.   Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 31 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      32.   Defendant Daigneault is without sufficient information to form a

belief as to the truth or falsity of the allegations contained in Paragraph 32 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      33.   Defendant Daigneault denies that Plaintiff was tortured in the York

County Jail. Defendant Daigneault is without sufficient information to form a

                                        5
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 6 of 14          PageID #: 118




belief as to the truth or falsity of the allegations contained in Paragraph 33 of

Plaintiff’s Complaint and therefore denies same and demands strict proof thereof.

      34.    Defendant Daigneault denies that Plaintiff was tortured in the York

County Jail. Defendant is without sufficient information to form a belief as to the

truth or falsity of the allegations contained in Paragraph 34 of Plaintiff’s Complaint

and therefore denies same and demands strict proof thereof.

                 COUNT I – 42 U.S.C. § 1983, 5 M.R.S. § 4682
                             (Cpl. Daigneault)


      35.    Defendant Daigneault repeats and reaffirms each and every answer to

each and every allegation contained Paragraphs 1 through 34 of Plaintiff’s

Complaint as if set forth fully herein.

      36.    Paragraph 36 of Plaintiff’s Complaint seeks a conclusion of law to

which no answer is required of this Defendant. To the extent an answer is deemed

required, all material allegations are denied and Defendant demands strict proof

thereof.

      37.    Defendant Daigneault denies the allegations contained in Paragraph

37 of Plaintiff’s Complaint and demands strict proof thereof.

      38.    Defendant Daigneault denies the allegations contained in Paragraph

38 of Plaintiff’s Complaint and demands strict proof thereof.

      39.    Defendant Daigneault denies the allegations contained in Paragraph

39 of Plaintiff’s Complaint and the accompanying footnote and demands strict

proof thereof.



                                          6
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 7 of 14       PageID #: 119




      40.    Defendant Daigneault denies the allegations contained in Paragraph

40 of Plaintiff’s Complaint and demands strict proof thereof.

      41.    Defendant Daigneault denies the allegations contained in Paragraph

41 of Plaintiff’s Complaint and demands strict proof thereof.

      42.    Defendant Daigneault denies the allegations contained in Paragraph

42 of Plaintiff’s Complaint and demands strict proof thereof.

      43.    Wherefore, Defendant requests that the Plaintiff’s complaint be

dismissed and Defendant be awarded his costs.

   COUNT II – 42 U.S.C. § 1983, 5 M.R.S. §4682 Municipal Liability
        (York County and Sheriff King, Official Capacity)


      44.    Defendant Daigneault repeats and reaffirms each and every answer to

each and every allegation contained Paragraphs 1 through 43 of Plaintiff’s

Complaint as if set forth fully herein.

      45.    Paragraph 45 of Plaintiff’s Complaint seeks a conclusion of law and is

not directed to this Defendant. Thus, no answer is required of this Defendant. To

the extent an answer is deemed required, all material allegations are denied and

Defendant demands strict proof thereof.

      46.    Paragraph 46 of Plaintiff’s Complaint seeks a conclusion of law and is

not directed to this Defendant. Thus, no answer is required of this Defendant. To

the extent an answer is deemed required, all material allegations are denied and

Defendant demands strict proof thereof.

      47.    Paragraph 47 of Plaintiff’s Complaint seeks a conclusion of law and is

not directed to this Defendant. Thus, no answer is required of this Defendant. To

                                          7
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 8 of 14       PageID #: 120




the extent an answer is deemed required, all material allegations are denied and

Defendant demands strict proof thereof.

      48.   Defendant Daigneault has insufficient knowledge of the allegations to

admit or deny their accuracy. To the extent an answer is deemed required, all

material allegations are denied and Defendant demands strict proof thereof.

      49.   Defendant Daigneault has insufficient knowledge of the allegations in

Paragraph 49 of Plaintiff’s Complaint and the accompanying footnote to admit or

deny their accuracy. To the extent an answer is deemed required, all material

allegations are denied and Defendant demands strict proof thereof.

      50.   Defendant Daigneault has insufficient knowledge of the allegations in

Paragraph 50 to admit or deny their accuracy. In addition, the allegations are not

directed to this Defendant. To the extent an answer is deemed required, all

material allegations are denied and Defendant demands strict proof thereof.

      51.   Defendant Daigneault has insufficient knowledge of the allegations in

Paragraph 51 to admit or deny their accuracy. In addition, the allegations are not

directed to this Defendant. To the extent an answer is deemed required, all

material allegations are denied and Defendant demands strict proof thereof.

      52.   Defendant has insufficient knowledge to admit or deny the allegations

in Paragraph 52 of Plaintiff’s Complaint. To the extent an answer is deemed

required, all material allegations are denied and Defendant demands strict proof

thereof.

      53.   Defendant has insufficient knowledge to admit or deny the allegations

in Paragraph 53 of Plaintiff’s Complaint. To the extent an answer is deemed

                                        8
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 9 of 14       PageID #: 121




required, all material allegations are denied and Defendant demands strict proof

thereof.

      54.   Paragraph 54 of Plaintiff’s Complaint is not addressed to this

Defendant and this Defendant does not have sufficient knowledge to admit or deny

the allegations.   To the extent an answer is deemed required, all material

allegations are denied and Defendant demands strict proof thereof.

      55.   Exhibit B was not attached to the complaint which Defendant and his

attorneys have. This Defendant has insufficient knowledge to admit or deny the

allegations in Paragraph 55 of Plaintiff’s Complaint. To the extent an answer is

deemed required, all material allegations are denied and Defendant demands strict

proof thereof.

      56.   The allegations in Paragraph 56 of Plaintiff’s Complaint are not

directed to this Defendant and further seek a conclusion of law to which no answer

is required of this Defendant. To the extent an answer is deemed required, all

material allegations are denied and Defendant demands strict proof thereof.

      57.   Defendant Daigneault denies the allegations contained in Paragraph

57 of Plaintiff’s Complaint and demands strict proof thereof.

      58.   Defendant Daigneault denies the allegations contained in Paragraph

58 of Plaintiff’s Complaint and demands strict proof thereof.

      59.   Defendant Daigneault denies the allegations in Paragraph 59 of

Plaintiff’s Complaint and demands strict proof thereof.

      60.   Wherefore, Defendant requests that the Plaintiff’s complaint be

dismissed and Defendant be awarded his costs.

                                        9
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 10 of 14      PageID #: 122




   COUNT III – 42 U.S.C. § 1983, 5 M.R.S. §4682 Failure to Intervene
                   (Office Cram, Officer Rocchio)


       61.   Defendant Daigneault repeats and reaffirms each and every answer to

each and every allegation contained Paragraphs 1 through 60 of Plaintiff’s

Complaint as if set forth fully herein.

       62.   The allegations in Paragraph 62 of Plaintiff’s Complaint are not

directed to this Defendant. To the extent that any answer is required by this

Defendant, Defendant Daigneault denies same and demands strict proof thereof.

       63.   The allegations in Paragraph 63 of Plaintiff’s Complaint are not

directed to this Defendant. To the extent that any answer is required, Defendant

Daigneault denies same and demands strict proof thereof.

       64.   The allegations in Paragraph 64 of Plaintiff’s Complaint are not

directed to this Defendant. To the extend that any answer is required, Defendant

Daigneault denies same and demands strict proof thereof.

       65.   Wherefore, Defendant requests that the Plaintiff’s complaint be

dismissed and Defendant be awarded his costs.

                           AFFIRMATIVE DEFENSES

       1.    The Defendant’s conduct did not violate any clearly established

constitutional or statutory rights of the Plaintiff.

       2.    No reasonable person would have known that the Defendant’s

conduct violated any clearly established constitutional or statutory rights of the

Plaintiff.



                                           10
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 11 of 14          PageID #: 123




        3.    To the extent that the Plaintiff endeavors to make a state claim

grounded in tort, the claim is barred by Plaintiff's failure to comply with the notice

provisions of the Maine Tort Claims Act, 14 M.R.S.A. § 8107 and 8108.

        4.    To the extent that the Plaintiff endeavors to make a state claim

grounded in tort, the claim is barred by the immunity provisions of 14 M.R.S.A. §

8103.

        5.    To the extent that the Plaintiff’s Complaint seeks to impose liability

on the Defendant in his representative capacity, the Complaint fails to state a claim

upon which relief may be granted.

        6.    The Plaintiff’s own conduct was the sole or a contributing cause of his

injuries.

        7.    The Plaintiff’s Complaint, in whole or in part, fails to state a claim

upon which relief may be granted.

        8.    The Plaintiff’s claims are barred for the reason that the Defendant is

not liable under a theory of respondeat superior for the actions of his agents or

employees.

        10.   The Plaintiff’s claims are barred for the reason that the Defendant’s

actions do not constitute deliberate indifference or conduct which is shocking to

the conscience.

        11.   The Plaintiff’s claims are barred for the reason that the allegations in

the Complaint allege simple negligence and the conduct complained of is not the

type contemplated under 42 U.S.C. § 1983.



                                          11
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 12 of 14          PageID #: 124




      12.   The Plaintiff’s claims are barred, in whole or in part, by the doctrine

of immunity.

      14.   The Plaintiff has adequate remedies under State law, and therefore no

action lies under 42 U.S.C. § 1983.

      15.   The Plaintiff’s Complaint, in whole or in part, fails to state justiciable

claims.

      16.   The Defendant reserves the right to demonstrate that the Plaintiff has

failed to mitigate his damages.

      18.   The Plaintiff’s claims are barred, in whole or in part, by the exhaustion

of remedies provisions in 42 U.S.C. § 1997(e). Porter v. Nussle, 534 U.S. 516

(2002).

      19.   The Plaintiff’s claims are barred, in whole or in part, to the extent they

are not based upon physical injury.

      20.   The Plaintiff’s Complaint, in whole or in part, fails to state a cognizable

claim under the Prison Litigation Reform Act.

      21.   To the extent the Plaintiff’s alleged injuries result from conditions that

pre-existed the events alleged in the Complaint, the Defendant cannot be held

liable for the alleged damages associated with those alleged injuries.

      22.   Defendant reserves the right to assert any affirmative defenses raised

by the other Defendant in this matter and adopts and incorporates those defenses

by reference herein.




                                         12
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 13 of 14         PageID #: 125




      23.    Defendant reserves the right to demonstrate, if appropriate, that there

are other causes of the damages and injuries of which Plaintiffs complain, whether

pre-existing, intervening, or otherwise.

      24.    Defendant reserves the right to argue that Plaintiff has failed to

mitigate his damages in this case.



                                JURY DEMAND

      Pursuant to Local Rule 38 and Federal Rule of Civil Procedure 38(b), the

Defendant requests a trial by jury on all claims and issues properly tried to a jury.

      WHEREFORE, Defendant Daigneault demands judgment in his favor with

regard to all claims of the Plaintiff’s Complaint, including an award of costs and

attorneys’ fees, if appropriate, and such other relief as the Court deems just.

      Dated at Portland, Maine this 26th day of December 2019.


                          BY:   /s/ Elizabeth G. Stouder
                                Elizabeth G. Stouder
                                Heidi J. Eddy
                                Attorneys for Defendant Eric Daigneault

RICHARDSON, WHITMAN, LARGE & BADGER
465 Congress Street
P.O. Box 9545
Portland, ME 04112-9545
(207) 774-7474
estouder@rwlb.com
heddy@rwlb.com




                                           13
Case 2:19-cv-00450-GZS Document 11 Filed 12/26/19 Page 14 of 14       PageID #: 126




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 26, 2019, I electronically filed the Answer

by Defendant Eric Daigneault by using the CM/ECF system, which will provide

notice to me and all other counsel of record.


                         BY:    /s/ Elizabeth G. Stouder
                                Elizabeth G. Stouder
                                Heidi J. Eddy
                                Attorneys for Defendant Eric Daigneault


RICHARDSON, WHITMAN, LARGE & BADGER
465 Congress Street
P.O. Box 9545
Portland, ME 04112-9545
(207) 774-7474
estouder@rwlb.com
heddy@rwlb.com




                                        14
